Citation Nr: 0110603	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for a disability of the 
lumbar spine, claimed as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for a disability of the 
cervical spine, claimed as secondary to a service-connected 
left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO denied 
claims of entitlement to service connection for 
osteoarthritis of the right knee, and for disabilities of the 
lumbar and cervical spine, all claimed as secondary to a 
service-connected left knee disability.

In September 2000, the veteran presented sworn testimony at a 
videoconference hearing which was chaired by the undersigned 
Board Member.


FINDINGS OF FACT

1.  In a final Board decision rendered in November 1988, 
claims of entitlement to service connection for a right knee 
disability and for a low back disability, claimed as 
secondary to a service-connected left knee disability were 
denied.  

2.  Evidence submitted since the Board's November 1988 
decision bears directly and substantially upon the specific 
matters under consideration and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims presented.  

3.  Current disabilities of the right knee and the lumbar 
spine have been etiologically linked by competent medical 
evidence to a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The Board's November 1988 decision denying service 
connection for disabilities of the right knee and the back is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

2.  The evidence received since the Board's November 1988 
denial of service connection for disabilities of the right 
knee and the back is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  A right knee disability was incurred in or aggravated 
secondary to the veteran's service-connected left knee 
disability.  38 C.F.R. § 3.310 (2000).

4.  A disability of the lumbar spine was incurred in or 
aggravated secondary to the veteran's service-connected left 
knee disability.  38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
disabilities of the right knee, the lumbar spine and the 
cervical spine.  He maintains that these claimed disabilities 
are etiologically related to his service-connected left knee 
disability.

As will be explained in detail below, the claim of 
entitlement to service connection for a disability of the 
cervical spine requires additional evidentiary development 
and therefore it will be addressed in the REMAND portion of 
this document.

With respect to the remaining two issues, in the interest of 
clarity, the Board will review the law and pertinent VA 
regulations, followed by a discussion of the factual 
background of this case.  The Board will conclude with an 
analysis of the issues.  


Pertinent Law and Regulations

Service Connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2000).  In order to show that a disability 
is proximately due to or the result of a service-connected 
disease or injury, the claimant must submit competent medical 
evidence showing that the disabilities are causally related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Finality/new and material evidence

The Board notes that claims of entitlement to service 
connection for a right knee disability and a low back 
disability, claimed as secondary to the service-connected 
left knee disability, were previously denied in a November 
1988 Board decision.  It is well-settled law that the 
submission of new and material evidence by a VA claimant to 
reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the appellant's claim by 
VA and the Board.  The Board is obligated by law to conduct a 
de novo review of this question.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).

The Board's November 1988 decision denying entitlement to 
service connection for disabilities of the right knee and the 
low back (lumbar spine) is final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis will be evaluated in the 
context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f). 

Factual Background

Evidence of record before the Board in November 1988

In November 1987, the RO denied the veteran's claims of 
entitlement to service connection for disabilities of the 
right knee and low back.  That determination was appealed.  
In a Board decision dated in November 1988, the Board denied 
entitlement to service connection for disabilities of the 
right knee and of the back.  The relevant evidence of record 
at the time of the November 1988 denial of the claim may be 
summarized as follows.  

The veteran's service medical records reflected that the 
veteran was treated for left knee problems throughout 
service.  An entry showed that in February 1964, the veteran 
complained of stiffness in the right knee.  In March 1964, 
the veteran complained of pain and locking in both knees.  X-
rays films of the knees taken in March 1964 were normal.  An 
April 1965 entry indicates that the veteran injured his low 
back lifting a garbage can.  Complaints of back pain were 
also shown in June, July and August 1965.  The September 1965 
separation examination shows that a clinical evaluation of 
the left knee was abnormal due to displacement of the medial 
meniscus.  

By rating action of March 1966, entitlement to service 
connection for a left knee disability was granted; a 10 
percent evaluation was assigned.  In an April 1967 Board 
decision, a 20 percent evaluation for the left knee 
disability was assigned.

VA examinations were conducted in March and December 1970; 
however, no physical findings or diagnoses pertaining the 
right knee or the back were made.  From August to September 
1976, the veteran was hospitalized at a VA facility for 
treatment of degenerative arthritis of the medial compartment 
of the left knee, secondary to medial meniscectomy with 
laxity of the lateral collateral ligament and tear of the 
anterior cruciate ligament.  The record also reflects that 
the veteran was rehospitalized in October 1976, due to 
internal derangement of the knee and that left medial 
meniscectomy was performed in November 1976.  By rating 
action of October 1976, a 30 percent evaluation was assigned, 
effective from March 1977 for postoperative residuals of 
medial meniscectomy with lateral instability of the left 
knee.

A VA examination was conducted in July 1977.  The veteran 
complained of left knee problems as well as severe right knee 
pain due to abnormal weight distribution.  He also complained 
of low back pains.  However, no physical findings or 
diagnoses pertaining the right knee or the back were made.

In May 1987, the veteran filed a claim of entitlement to 
service connection for a right knee disability, explaining 
that the instability of his service-connected left knee 
disability was causing strain on the right knee.  In support 
of the claim, a statement by the veteran's spouse was 
submitted in which she indicated that the veteran's left knee 
problems had effected the right knee and had also caused 
painful low back spasms.

Also presented for the record was a private medical statement 
of Dr. C. dated in March 1987.  Therein, the doctor indicated 
that the veteran had been under his care for knee problems.  
The doctor stated that in December 1986, the veteran had 
undergone arthroscopic surgery of the right knee.  The doctor 
opined that deterioration of the right knee had been caused 
and aggravated, in part, by a long term service-connected 
injury of the left knee as a result of favoring the knee and 
increasing stress due to progressive weakness and problems of 
the left knee.

Also submitted were private medical records of Dr. C. dated 
from November 1982 to December 1986.  The records show that 
in March 1983, progressive problems with the right knee were 
noted and a diagnosis of chondromalacia of the patellae and 
possible degenerative changes of the right knee was made.  X-
ray films of the right knee taken in July 1986 revealed mild 
degenerative changes.  In December 1986, the veteran 
underwent arthroscopy and debridement of the right knee, 
following which he underwent physical therapy.

A VA examination was conducted in October 1987, at which time 
the veteran complained of left knee problems, low back spasms 
and pain, swelling, occasional locking and popping in the 
right knee.  Diagnoses of status post-meniscectomy and 
osteotomy of the left knee, "?" right torn medial meniscus 
and "?" cervical strain.

By rating action of November 1987 the RO denied service 
connection for right knee and low back conditions claimed as 
secondary to a service-connected left knee disability.  The 
veteran was informed of that decision in January 1988.

Thereafter, a private medical opinion from Dr. G. dated in 
May 1988 was received for the record.  The doctor stated that 
there was a 3/4 to 7/8 inch leg length discrepancy, with the 
left leg being shorter than the right.  He also indicated 
that there was tenderness in the lumbosacral area and that a 
lumbar scoliosis was prominent.  Also noted was pain and 
crepitus of the right knee as well as X-ray evidence of early 
degenerative changes.  The doctor opined that the veteran was 
totally disabled due to his knee problems and his chronic low 
back derangement.  

The November 1988 Board decision 

In a November 1988 decision, the Board denied entitlement to 
service connection for a right knee disability and for a 
disability of the lumbar spine.  The Board in essence 
concluded that that the evidence did not indicate that there 
was a causal or etiological relationship between the 
veteran's service-connected left knee disability and the 
claimed right knee and low back disabilities.

The "new" evidence

A private medical evaluation was conducted in August 1998.  
Impressions of advanced osteoarthritis of both knees, left 
worse than right; degenerative disc disease L5; lumbar 
spondylosis; cervical spondylosis and leg length discrepancy 
secondary to osteotomy, the left being longer than the right, 
were made.  The examiner opined that the veteran was totally 
permanently disabled due to a left knee disability, which had 
in turn aggravated the right knee, causing progressive 
arthritis of the knee, back and subsequently the neck.  It 
was also noted that the veteran had generalized arthritis 
which very well could have been aggravated by underlying 
stress secondary to the leg length inequality.

In September 1998, the veteran filed a claim for right knee 
and back problems, claimed as secondary to his service-
connected left knee disability.

A VA examination was conducted in May 1999.  Diagnoses of 
degenerative arthritis of the right knee, left knee and 
lumbar spine were made.  The examiner opined that it was 
"certainly possible" that the veteran's right knee and back 
problems were related to his left knee pathology, which was 
noted to be rather significant.  The doctor further indicated 
that he was unable to state without resorting to conjecture 
that this is the case.  

By rating action of July 1999, the RO denied entitlement to 
service connection for a right knee disability and for 
disabilities of the lumbar and cervical spine. 

The veteran and his spouse presented testimony at a 
videoconference hearing held before the undersigned member of 
the Board in September 2000.  The veteran testified, in 
substance  that he sustained a left knee injury in service 
for which he underwent surgery in 1976 resulting in a 
shortening of the left leg.  The veteran further testified 
that subsequently he experienced problems with the right knee 
and the back.  

Subsequently, additional evidence was submitted for the 
record.  This evidence included a September 2000 private 
medical examination report.  At that time the veteran 
complained of right knee and low back pain.  Impressions of: 
left knee anterolateral instability, post-traumatic 
degenerative arthritis of the left knee; status post high 
tibial osteotomy of the left knee; right knee medial meniscus 
tear; right knee arthritis and L5-S1 radiculopathy were made.  
Following a review of the veteran's history and clinical 
records, the physician opined that there was a causation of 
symptoms of the right knee and low back related to the 
veteran's leg length discrepancy and left knee post-traumatic 
changes.  

Analysis

Initial Matters

As discussed in detail above, the veteran's claims of 
entitlement to service connection for a right knee disability 
and a low back disability were denied by the Board in a final 
November 1988 decision.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2000).  In order to reopen these claims new and 
material evidence must be submitted.  See 38 U.S.C.A. 5018; 
38 C.F.R. 3.156; Hodge, supra.

The Court, in Wakeford v. Brown, 8 Vet. App. 237, 239-240 
(1995) held that the Department of Veterans Affairs could not 
ignore its own regulations providing due process, and must 
consider whether new and material evidence has been 
submitted.  It is well-settled law that the submission of new 
and material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of a claim by VA and the Board.  Therefore, the 
Board is obligated by law to conduct a de novo review of this 
issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 
5108, 7104(b).  

As discussed above, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See 
38 U.S.C. § 5103A(f). 

Submission of new and material evidence

The evidence which was before the RO in November 1988 has 
been summarized above.  In brief, the evidence showed that 
the veteran sustained a left knee injury in service for which 
service connection was granted shortly after service.  
The evidence further showed that surgery on the left knee was 
performed in 1976 which resulted in a shortening of the left 
leg.  The first complaints of right knee and low back pain 
were documented shortly thereafter in 1977.  

Also of record at the time of the Board's November 1988 
decision was a private medical statement of Dr. C. dated in 
March 1987 in which Dr. C. opined that deterioration of the 
right knee had been caused and aggravated, in part, by a long 
term service-connected injury of the left knee, as a result 
of favoring the knee and increasing stress due to progressive 
weakness and problems of the left knee.  

The evidence also included, however, the report of a VA 
examination conducted in October 1987 in which no opinion was 
rendered pertaining to an etiological relationship between 
the left knee disability and the claimed right knee and low 
back disabilities.  Also of record was a private medical 
opinion from Dr. G. dated in May 1988, in which no opinion 
pertaining to an etiological relationship between the left 
knee disability and the claimed right knee and low back 
disabilities was provided.  

In light of the aforementioned evidence, the Board concluded 
in November 1988 that the medical evidence was insufficient 
to establish a causal or etiological relationship between the 
veteran's service-connected left knee disability and a right 
knee or low back disability.  

The present inquiry is whether any of the newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, namely, whether the evidence 
reflects that a secondary relationship exists between the 
veteran's service-connected left knee disability and the 
currently claimed right knee and low back disabilities.

With respect to the matter of whether the evidence submitted 
since the November 1988 Board decision is new, by definition 
"new" requires that the evidence must not previously have 
been physically of record.  In this regard, nearly all of the 
evidence identified herein as submitted since the November 
1988 Board decision is new, because it was not previously of 
record.  The pertinent question then is whether any of the 
new evidence submitted since the November 1988 denial of the 
claim is material.  In the context of this issue, in order to 
be considered  "material" evidence, the additional evidence 
must demonstrate a nexus between the veteran's currently 
claimed disabilities and his service-connected left knee 
disability.  See, in general, Spalding v. Brown, 10 Vet. App. 
6, 10 (1996).

In this regard, the Board has identified private medical 
reports dated in August 1998 and September 2000, as well as a 
VA examination report dated in May 1999 as representative of 
new and material evidence.  All three of the medical reports 
contain opinions either establishing or indicating that it is 
at least possible that there is an etiological relationship 
between a service-connected left knee disability and the 
veteran's claimed right knee and low back disabilities.  This 
evidence is material to the question at hand and as such it 
provides a basis for reopening the claim.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted and that the claims are reopened.


Decision on the merits of the claims

(i.) Initial Matters - duty to assist/standard of review

Once a claim is reopened, the Veterans Claims Assistance Act 
of 2000 provides that the Secretary of VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  

In this case, it appears that all of the available pertinent 
evidence is currently of record.   Specifically, recent 
medical examinations and medical opinions, both VA and 
private, have been provided for the record.  Furthermore, the 
veteran and his spouse were given the opportunity to present 
testimony at a video conference hearing held before a member 
of the Board in September 2000, following which additional 
evidence was submitted.  The veteran and his representative 
have not identified any additional evidence pertaining to the 
claim which is not currently of record.  The claims are 
therefore ready for appellate review.

The Board has also considered whether proceeding to 
adjudicate the claims on the merits would be prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  However, a review of the record reflects 
that the RO adjudicated the claims on the merits, without 
regard to whether or not new and material evidence had been 
submitted, in the most recently issued Supplemental Statement 
of the Case (February 2000).  Accordingly, there is no 
indication of prejudice to the veteran as a result of the 
Board's adjudication of these claims on the merits.  


Once the evidence has been assembled, the Board has the duty 
to review the entire record and to assess the credibility and 
weight to be given to the evidence.
See 38 U.S.C.A. § 7104(a); Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

(ii.) Discussion

As noted by the Board above, service connection may be 
granted on a secondary basis if a claimed disability is found 
to be proximately due to or is the result of a service-
connected disability.  38 C.F.R. 3.310(a) (2000); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The Board observes that a service-connected left knee 
disability exists.  Moreover, the evidence of record clearly 
indicates that left knee and lumbar spine disabilities 
currently exist.  The May 1999 VA examination report reflects 
that diagnoses of degenerative arthritis of the right knee, 
left knee and lumbar spine were made.  A private examination 
report dated in September 2000 shows that diagnoses of right 
knee medial meniscus tear; right knee arthritis and L5-S1 
radiculopathy were made.  Accordingly, the record clearly 
contains evidence of the currently claimed right knee and low 
back disabilities.  

Inasmuch as the Board's denial of the claims in November 1988 
was based on a determination that the medical evidence was 
insufficient to establish a causal or etiological 
relationship between the veteran's service-connected left 
knee disability and either a right knee or low back 
disability, the Board now revisits this matter, looking at 
the entirety of the record.

With respect to the right knee, the record includes the March 
1987 private medical statement of Dr. C., in which the Dr. C. 
opined that deterioration of the veteran's right knee had 
been caused, in part, by the service-connected injury of the 
left knee, specifically as a result of the veteran's favoring 
the knee due to progressive weakness and problems of the left 
knee, thus increasing stress on the right knee.  

With respect to both the right knee and the lumbar spine, the 
record includes a private medical evaluation was conducted in 
August 1998 at which time the examiner opined that the 
veteran was totally permanently disabled due to a left knee 
disability, which had in turn aggravated the right knee, 
causing progressive arthritis of the knee and back.  Also on 
file is a September 2000 private examination report at which 
time, following a review of the veteran's history and 
clinical records, the doctor opined that there was a 
causation of symptoms of the right knee and low back related 
to the veteran's leg length discrepancy and left knee post-
traumatic changes, particularly due to the leg length 
discrepancy.  

The record also contains a VA examination was conducted in 
May 1999. The examiner opined that it was "certainly 
possible" that the veteran's right knee and back problems 
were related to his left knee pathology, which was noted to 
be "rather significant".  Although the doctor indicated 
that he was unable to state that such was the case without 
resorting to conjecture, his opinion suggests that it is at 
least as likely as not that an etiological relationship 
exists.

In sum, the current record contains at least three competent 
medical opinions etiologically linking the veteran's service-
connected left knee disability and his claimed right knee and 
two opinions linking the veteran's service-connected left 
knee disability and his claimed low back disability.  The 
record contains no competent medical opinions to the effect 
that there is no etiological relationship between the 
veteran's service-connected left knee disability and his 
claimed right knee and low back disabilities.  Accordingly, 
the weight of the evidence establishes that the veteran has 
currently diagnosed disabilities of the right knee and low 
back which are etiologically related to his service-connected 
left knee disability.  His claims of entitlement to service 
connection for disabilities of the right knee and low back, 
claimed as secondary to a service-connected left knee 
disability, are accordingly granted.  


ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability, is granted.

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected left knee 
disability, is granted.


REMAND

The veteran has also claimed entitlement to service 
connection for a disability of the cervical spine secondary 
to his service-connected left knee disability.  With respect 
to this claim, the Board believes that additional evidentiary 
development is warranted.

Factual background

A review of the record reflects that during a VA examination 
conducted in October 1987, diagnoses which included "?" 
cervical strain were made.  

During a private medical evaluation conducted in August 1998, 
the veteran complained of pain in the knees and pain in the 
low back and neck.  Impressions of: advanced osteoarthritis 
of both knees, left worse than right; degenerative disc 
disease L5; lumbar spondylosis; cervical spondylosis and leg 
length discrepancy secondary to osteotomy, the left being 
longer than the right, were made.  The examiner opined that 
the veteran was totally permanently disabled due to a left 
knee disability, which had in turn aggravated the right knee, 
causing progressive arthritis of the knee, back and 
subsequently the neck.  

However, subsequently, a VA examination was conducted in May 
1999 and a private examination was conducted in September 
2000.  At neither time did the veteran complain of symptoms 
effecting the cervical spine, nor were symptoms of the 
cervical spine described or diagnosed.  

Reason for remand

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

In effect, clarification is necessary in this case to 
establish whether a current disability of the cervical spine 
exists, and if so, whether such is etiologically related to 
the veteran's service-connected left knee disability.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for neck and 
upper back conditions since his 
separation from service.  After securing 
appropriate consent from the veteran, any 
medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not already associated with 
the veteran's VA claims folder.

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and etiology of the 
veteran's claimed neck/cervical spine 
disability.  The examiner should provide 
a diagnosis for any cervical  spine 
disability found on examination.  The 
examiner should review the veteran's 
medical history, including the service 
medical records, and should offer an 
opinion as to whether it is at least as 
likely as not that any disability of the 
cervical spine (if manifested) is related 
to his service-connected left knee 
disability).  The examiner should provide 
complete rationale for all conclusions 
reached.  The report of the examination 
should be associated with the veteran's  
VA claims folder.   

3.  The RO should then review the 
veteran's claim folder in order to 
determine whether any additional 
development of the evidence is required 
under the VCAA.  Any such additional 
development should be accomplished.  
Thereafter, the veteran's claim of 
entitlement to service connection for 
disability of the cervical spine should 
be adjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an opportunity to respond.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



